Exhibit 10.1 LICENSE AND COLLABORATION AGREEMENT THIS LICENSE AND COLLABORATION AGREEMENT (the “Agreement”) is made as of the 27th day of August, 2008 (the “Execution Date”) by and between Valeant Pharmaceuticals North America, a Delaware corporation having a place of business at One Enterprise, Aliso Viejo, California 92656 (“VALEANT”) and Glaxo Group Limited, a company organized under the laws of England and Wales with its principal place of business at GlaxoWellcome House, Berkeley Avenue, Greenford, Middlesex, UB6 0NN, United Kingdom (“GSK”). RECITALS A.WHEREAS, VALEANT is the owner of Compound (as defined below) and Additional Compounds (as defined below), and of certain regulatory filings and intellectual property related thereto; B.WHEREAS, GSK desires to collaborate with VALEANT on the development and commercialization of Compound in the Collaboration Territory (as hereinafter defined) as set forth in this Agreement; C.WHEREAS, GSK further desires to exclusively develop and commercialize Compound in the GSK Territory (as defined below) and Additional Compounds in the Territory, as set forth in this Agreement; D.WHEREAS, VALEANT desires to collaborate with GSK on the development and commercialization of Compound in the Collaboration Territory as set forth in this Agreement; and E.WHEREAS, VALEANT further desires that GSK exclusively develop and commercialize Compound in the GSK Territory and Additional Compounds in the Territory, as set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual agreements contained herein and other good and valuable consideration, the sufficiency of which is hereby acknowledged, the Parties agree as follows: I.LICENSE 1.1License Grant from VALEANT.Subject to the terms and conditions of this Agreement, VALEANT hereby grants GSK an exclusive license, with the right to grant sublicenses as provided in Section 1.3, under all Valeant Intellectual Property, Program Improvements Controlled by VALEANT or its Affiliates and Agreement Patents Controlled by VALEANT or its Affiliates, to make, use, sell, offer for sale and import Compound, Product, Additional Compounds and Additional Products in the Field and in the Territory (the “License”).The License set forth in this Section1.1 shall be exclusive even as to VALEANT, except with respect to VALEANT’s right under the Valeant Intellectual Property, Program Improvements PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE "COMMISSION").
